Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

                                      REASONS FOR ALLOWANCE


The following is an examiner's statement of reasons for allowance: The present invention pertains to varying embodiments for an image processing method and system. The closest prior art, Berk et al. (USPAP       2006/0294,095), shows a similar system, in which, receiving a set of datapoints for an integrated clustering and outlier detection (Please note, paragraph 0086. As indicated figure 10 illustrates a representation of outlier detection, Cluster 1016 may represent various data points based on the Y-axis 1008 and the X-axis 1012. Datapoints 1020 and 1024 may represent outliers that are significantly separated from the cluster 1016, an approach to detect outliers may use statistical analysis and regression modeling to identify points which are statistically significant). However, Berk et al. fail to address: “for receiving, as a first input, a first clustering constraint comprising a number of outlier datapoints to be detected from the received set of datapoints; receiving a second input comprising a distance metric; formulating an objective function for the integrated clustering and outlier detection based on the received first input and the second input; transforming the formulated objective function into an unconstrained binary optimization formulation; providing the unconstrained binary optimization formulation as a first input to a first optimization solver machine; generating a first clustering result comprising a plurality of datapoint clusters and a first outlier detection result comprising a set of outlier datapoints, based on a first output of the first optimization solver machine for the first input and publishing the first clustering result and the first outlier detection result ona publisher system”. These distinct features have been added to each independent claim and renders them allowable.
       Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMIR ALAVI whose telephone number is (571)272-7386. The examiner can normally be reached on M-F from 8:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vu Le can be reached on (571)272-7332. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. 
For additional questions, contact the Electronic Business Center (EBC) at 





















/AMIR ALAVI/Primary Examiner, Art Unit 2668                                                                                                                                                                                                        Wednesday, December 29, 2021